Appeal by the employer and insurance carrier from an award of the Workmen’s Compensation Board based upon a 100% loss of vision of claimant’s right eye. The sole issue on this appeal is whether claimant suffered an accident within the meaning of the Workmen’s Compensation Law. The board has found that on September 14, 1950, in the regular course of her employment, claimant tripped on a coat hanger which was on the floor in the fur stockroom, struck her head against a garment rack, and sustained accidental injuries in the nature of detachment of the upper retina of the right eye, necessitating an operation on September 22, 1950. Claimant testified in detail as to the happening of the accident and the immediate difficulty with her vision; that she went immediately to the store nurse who put drops in her eyes, and subsequently to a doctor. There is a conflict of testimony as to whether she told the nurse she had struck her head. Although there is evidence that she did not give a. history of trauma to her doctor until after the operation, the record presents a clear question of fact with substantial evidence to support the finding of the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.